

114 S1197 IS: Promoting Opportunity through Informed Choice Act
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1197IN THE SENATE OF THE UNITED STATESMay 5, 2015Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Commissioner of Social Security to make publicly available on-line tools to allow
			 individuals eligible for disability benefits to assess the impact of
			 earnings on the individual’s eligibility for, and amount of, benefits
			 received through Federal and State benefit programs.
	
 1.Short titleThis Act may be cited as the Promoting Opportunity through Informed Choice Act. 2.Online benefit assessment toolsNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social Security shall make publicly available through the website of the Social Security Administration on-line tools to allow all individuals eligible for benefits based on disability under titles II and XVI of the Social Security Act to assess the impact of earnings on the individual’s eligibility for, and amount of, benefits received through Federal and State benefit programs.